NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

PFS PROPERTIES, LLC,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-1509
                                   )
WELLS FARGO BANK, N.A., et al.,    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Michael P. Fuino of Weidner Law, P.A., St.
Petersburg, for Appellant.

Benjamin B. Brown of Quarles & Brady,
LLP, Naples, Co-Counsel for Appellee,
and Jacqueline F. Kuyk and Michael A.
Cohn of Awerbach Cohn, Clearwater, Co-
Counsel for Appellee.


PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.